                                                                       HON. MARY ALICE THEILER
 1

 2

 3

 4

 5
                            IN THE UNITED STATES DISTRICT COURT
 6                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8    RITCHIE BROS. AUCTIONEERS                           CIVIL NO. 2:17-cv-01481-MAT
 9    (AMERICA) INC., a Washington
      corporation,
10
                            Plaintiff,
11
                                                          ORDER GRANTING RITCHIE BROS.’
             vs.
12                                                        MOTION FOR DEFAULT JUDGMENT
      NAEM SUID, an individual; and NAEM
13    SUID-MOHAMMAD SUID                                  Note on Motion Calendar:
      PARTNERSHIP, a Florida general                      December 14, 2018
14
      partnership,
15
                            Defendants.
16

17                                        [PROPOSED] ORDER

18          This Court, having considered the Motion for Default Judgment filed by Plaintiff Ritchie

19 Bros. Auctioneers (America) Inc. (“Ritchie Bros.”) pursuant to Fed. R. Civ. P. 55 and

20
     LCR 55(b)(4) and all material filed by the parties in connection with that Motion, and finding good
21
     cause to grant Ritchie Bros.’ Motion for Default Judgment, hereby ORDERS that:
22
            (1)     Ritchie Bros.’ Motion for Default Judgment is GRANTED; and
23
            (2)     Defendants, jointly and severally, are liable to Ritchie Bros. in the principal amount
24

25                  of $236,154.86. Interest shall accrue on this amount beginning on the date of entry

26                  of this Order pursuant to 28 U.S.C. § 1961.
27
                                                                           DORSEY & WHITNEY LLP
                                                                             701 FIFTH AVENUE, SUITE 6100
      ORDER GRANTING MOTION FOR DEFAULT JUDGMENT - 1                           SEATTLE, WA 98104-7043
                                                                                 PHONE: (206) 903-8800
                                                                                 FAX: (206) 903-8820
            (3)    Defendants, jointly and severally, shall tender payment to Ritchie Bros. in
 1

 2                 satisfaction of the above-stated principal amount and accrued interest on or before

 3                 January 24, 2019.
 4 In the interest of clarity, the Court notes that this Order does not grant any relief against

 5
     Mohammad Suid personally, but rather grants relief against Defendant Naem Suid and against the
 6
     legal entity (i.e., partnership) that Naem Suid formed with Mohammad Suid.
 7
            It is so Ordered.
 8

 9          Dated this 10th day of January, 2019.

10

11
                                                        A
                                                        Mary Alice Theiler
                                                        United States Magistrate Judge
12

13 Presented by:

14
      DORSEY & WHITNEY LLP
15
      /s/ Nathan Alexander
16    Nathan Alexander, WSBA No. 37040
      T. Augustine Lo, WSBA No. 48060
17    701 Fifth Avenue, Suite 6100
18    Seattle, WA 98104
      alexander.nathan@dorsey.com
19    lo.augustine@dorsey.com
      T: (206) 903-8800
20    F: (206) 903-8820
      Attorneys for Plaintiff
21    Ritchie Bros. Auctioneers (America) Inc.
22

23

24

25

26

27
                                                                        DORSEY & WHITNEY LLP
                                                                          701 FIFTH AVENUE, SUITE 6100
      ORDER GRANTING MOTION FOR DEFAULT JUDGMENT - 2                        SEATTLE, WA 98104-7043
                                                                              PHONE: (206) 903-8800
                                                                              FAX: (206) 903-8820
